Title: To Benjamin Franklin from Joseph Cornell et al., 21 September 1781
From: Cornell, Joseph
To: Franklin, Benjamin


Sir
Porten New Prison Corvrin-Brest Septr. 21th. 1781
We your humble Pertationers do Desire your Assistence. We are put here by Capt. Hardwine Commander of the Black Egal Luggar privateteer and for whot we cannot tell for we Shipt with him in Dunkark to Sarv Six Weeks at Sea Which we have Faithfully perform:d and taken A Number of prises. Since We have been here he has Sent offers for Some us to go With him Again But we Want to make the Best of our Way to America Where Some [of] us have Wives and Children and have been taken by the Engluish in American Vessels and have got to France—
I Joseph Cornell have Faithfully Served my Country upward of Four Year as follows. Viz. in Capt. John Earls Corny. Three Months A Vollenteer in Capt. William Bartons Comy. one year in Capt. Gideon Wescotts Comy. of Artilirey one year as Serjeant and then I had A Commission in Colonel Christopher Greenes Regt. for Two year as Ensign and got my Discharge from Majr. Genl. Gates the 20th. June 1779. I Was born in Portsmouth in the State of Rhode Island Where my Parants Lived When I Came Away.
I Saild From Boston the 11th. May 1780 in the Brigg Fame Capt. Joseph Corstin Commander From thence to Gordalupa in the West Indias there tuck in A Load of Sugar and Saild for Amsterdam the 19th. of June 1780— Where we Arivd the 29th. August. We Lay their til the Six of October following we Saild for Boston the 17th. of Nover. We Spied A Sail Bairing W. by N from us Which proved to be the Diana Frigit Which tuck us and Card. us in to Cork. I Run Away and got to Ostend and from thence I Came to Dunkark Where I Shipd. onboard the Black Egal Luggar Capt. Hardwine Commander Which I servd. the Cruse as before Menchened—
My Five Ship Mates is put in the Same Way as I was for Whot we Cannot Tell— The Said Capt. Hardwine Came onboard one Day Since we Came in to Brest and Told us that we must go on Shore the Next Day With him to the Commisary and he Would get A pass for us to go to Dunkark— We Did accordingly and he Sent us directly to Prison—
We Take the Liberty of Writeing to Your Honour Hopeing that Your Honour will healp us to our Country America Which we will Defend While Life Last So praying Your Honour to Assist us we Remain Yr. Honours Humble Servents
Jos. CornellWilliam JohnsonJoseph BanterJames HaresMarthaw JordinJohn Cook
 
Addressed: To— / Benjamin Francklin / Esqr. / American Embassindor / to the / Court of France at Paris
Notation: Cornell, Septr. 21. 1781.
